                              1   WEIL, GOTSHAL & MANGES LLP
                                  Stephen Karotkin (pro hac vice)
                              2   (stephen.karotkin@weil.com)
                                  Jessica Liou (pro hac vice)
                              3
                                  (jessica.liou@weil.com)
                              4   Matthew Goren (pro hac vice)
                                  (matthew.goren@weil.com)
                              5   767 Fifth Avenue
                                  New York, NY 10153-0119
                              6   Tel: 212 310 8000
                              7   Fax: 212 310 8007

                              8   KELLER & BENVENUTTI LLP
                                  Tobias S. Keller (#151445)
                              9   (tkeller@kellerbenvenutti.com)
                                  Jane Kim (#298192)
                             10   (jkim@kellerbenvenutti.com)
                             11   650 California Street, Suite 1900
                                  San Francisco, CA 94108
                             12   Tel: 415 496 6723
                                  Fax: 650 636 9251
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13
                                  Proposed Attorneys for Debtors
      767 Fifth Avenue




                             14   and Debtors in Possession
                                                            UNITED STATES BANKRUPTCY COURT
                             15                             NORTHERN DISTRICT OF CALIFORNIA
                                                                 SAN FRANCISCO DIVISION
                             16

                             17   In re:                              Bankruptcy Case
                                                                      No. 19-30088 (DM)
                             18   PG&E CORPORATION,
                                                                      Chapter 11
                             19            - and -                    (Lead Case)
                                                                      (Jointly Administered)
                             20   PACIFIC GAS AND ELECTRIC
                                  COMPANY,                                MOTION CONFIRMING INTERIM ORDER
                             21                                  Debtors. PURSUANT TO 11 U.S.C. §§ 105(a), 363(b), AND 507
                                                                          AND FED. R. BANKR. P. 6003 AND 6004
                             22    Affects PG&E Corporation              AUTHORIZING DEBTORS TO (I) PAY
                                   Affects Pacific Gas and Electric      PREPETITION WAGES, SALARIES, WITHHOLDING
                             23   Company                                 OBLIGATIONS AND OTHER COMPENSATION AND
                                   Affects both Debtors
                             24                                           BENEFITS; (II) MAINTAIN EMPLOYEE WAGE AND
                                  * All papers shall be filed in the Lead BENEFITS PROGRAMS; AND (III) PAY RELATED
                             25   Case, No. 19-30088 (DM).                ADMINISTRATIVE OBLIGATIONS
                             26                                       Date: TBD
                                                                      Time: TBD
                             27                                       Place: United States Bankruptcy Court
                                                                             Courtroom 17, 16th Floor
                             28                                              San Francisco, CA 94102
                                DEBTORS’ MOTION TO CONFIRM INTERIM WAGE 1
                             Case: 19-30088 Doc# 392 Filed: 02/08/19 Entered: 02/08/19 15:59:56
                                ORDER                                                                         Page 1 of 7
                              1                   PG&E Corporation (“PG&E Corp.”) and Pacific Gas and Electric Company (the
                              2   “Utility”), as debtors and debtors in possession (collectively, “PG&E” or the “Debtors”) in the above-
                              3   captioned chapter 11 cases (the “Chapter 11 Cases”), hereby submit this Motion (the “Motion”) for an
                              4   order confirming the interim relief approved in the Court’s Order, dated January 31, 2019, [Docket No.
                              5   210] (the “Interim Employee Wage Order”), with respect to the Motion of Debtors Pursuant to 11
                              6   U.S.C. §§ 105(a), 363(b), and 507 and Fed. R. Bankr. P. 6003 and 6004 for Interim and Final Authority
                              7   to (I) Pay Prepetition Wages, Salaries, and other Compensation and Benefits; (II) Maintain Employee
                              8   Benefit Programs; and (III) Pay Related Administrative Obligations filed on January 29, 2019 [Docket
                              9   No. 8] (the “Employee Wage Motion”).1
                             10                   A proposed form of order granting the relief requested herein is annexed hereto as
                             11   Exhibit A (the “Order”).
                             12
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13
      767 Fifth Avenue




                             14

                             15

                             16

                             17

                             18

                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27   1
                                    Contemporaneously herewith, the Debtors have filed an Application requesting a hearing on the relief
                                  requested herein on an expedited basis to avoid any financial hardship to, or further imposition on, the Debtors’
                             28
                                  Employees as a result of the commencement of these Chapter 11 Cases.
                                DEBTORS’ MOTION TO CONFIRM INTERIM WAGE 2
                             Case: 19-30088 Doc# 392 Filed: 02/08/19 Entered: 02/08/19 15:59:56
                                ORDER                                                                                       Page 2 of 7
                              1                           MEMORANDUM OF POINTS AND AUTHORITIES
                              2   I.     JURISDICTION
                              3                  The Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157 and 1334,
                              4   the Order Referring Bankruptcy Cases and Proceedings to Bankruptcy Judges, General Order 24 (N.D.
                              5   Cal.), and Rule 5011-1(a) of the Bankruptcy Local Rules for the United States District Court for the
                              6   Northern District of California (the “Bankruptcy Local Rules”). This is a core proceeding pursuant to
                              7   28 U.S.C. § 157(b). Venue is proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409.
                              8   II.    BACKGROUND
                              9                  On January 29, 2019 (the “Petition Date”), the Debtors commenced with the Court
                             10   voluntary cases under chapter 11 of the Bankruptcy Code. The Debtors continue to operate their
                             11   businesses and manage their properties as debtors in possession pursuant to sections 1107(a) and 1108
                             12   of the Bankruptcy Code. No trustee, examiner, or statutory committee has been appointed in either of
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   the Chapter 11 Cases. The Debtors’ Chapter 11 Cases are being jointly administered for procedural
      767 Fifth Avenue




                             14   purposes only pursuant to Bankruptcy Rule 1015(b).
                             15                  Additional information regarding the circumstances leading to the commencement of the
                             16   Chapter 11 Cases and information regarding the Debtors’ businesses and capital structure is set forth in
                             17   the Amended Declaration of Jason P. Wells in Support of the First Day Motions and Related Relief
                             18   [Docket No. 263] (the “Wells Declaration”).
                             19
                                  III.   THE OUTSTANDING EMPLOYEE COMPENSATION AND RELOCATION
                             20          EXPENSES
                             21                  Pursuant to the Employee Wage Motion2, the Debtors sought authority to, inter alia, pay
                             22   and honor certain Compensation Obligations and benefits for the Debtors’ Employees that were

                             23   outstanding with respect to the period prior to the Petition Date. In the Employee Wage Motion and at

                             24   the hearing held on January 31, 2019, the Debtors represented that they did not believe any outstanding

                             25   prepetition Compensation Obligations to their Employees exceeded $12,850 per individual Employee –

                             26   the amount of the statutory caps for priority treatment of individual prepetition wages and benefits

                             27
                                  2
                             28    Capitalized terms used herein unless otherwise defined have the meanings ascribed to such terms in the Wage
                                  Motion.
                                DEBTORS’ MOTION TO CONFIRM INTERIM WAGE 3
                             Case: 19-30088 Doc# 392 Filed: 02/08/19 Entered: 02/08/19 15:59:56
                                ORDER                                                                                   Page 3 of 7
                              1   established under sections 507(a)(4) and (a)(5) of the Bankruptcy Code. On January 31, 2019, the Court
                              2   entered the Interim Employee Wage Order granting the relief requested in the Employee Wage Motion
                              3   on an interim basis.
                              4                  Subsequent to the entry of the Interim Employee Wage Order, the Debtors discovered
                              5   that outstanding Compensation owed to approximately thirty (30) Employees with respect to the
                              6   prepetition period exceeded the $12,850 cap. The aggregate amount in excess of the cap for such
                              7   Employees is approximately $260,000, or an average of approximately $8,650 per Employee
                              8   (collectively, the “Outstanding Compensation”). In addition, the Outstanding Compensation amounts
                              9   range from approximately $230.00 to approximately $50,000 per Employee. All but three of such
                             10   Employees are Union Represented Employees and none of such are officers or Insiders.
                             11                  In addition, pursuant to the Employee Wage Motion, the Debtors sought authority to,
                             12   inter alia, pay and honor certain obligations relating to their Relocation Program. In the Employee Wage
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   Motion, the Debtors represented that they owe approximately $1,400,000 on account of prepetition
      767 Fifth Avenue




                             14   obligations associated with the Relocation Program, $100,000 of which will come due during the Interim
                             15   Period.
                             16                  Subsequent to the entry of the Interim Employee Wage Order, the Debtors became aware
                             17   of certain relocation-related payments owed to approximately twenty-one (21) Union Represented
                             18   Employees that were not included in the amounts set forth in the Employee Wage Motion. These
                             19   amounts relate to payments to such Union Represented Employees in consideration of them being moved

                             20   to new work locations and were negotiated with the Unions in connection with the consolidation of
                             21   certain functions provided by the Union Represented Employees (collectively, the “Additional
                             22   Relocation Payments”). The Additional Relocation Payments are between $20,000 and $25,000 per
                             23   Employee for an aggregate amount of approximately $500,000. The Debtors believe that almost all –
                             24   approximately $415,000 of the $500,000 – qualify as administrative expenses as the affected Union
                             25   Represented Employees do not earn the payment until they have reported to the new location, and such
                             26   reporting has not yet occurred for seventeen of the twenty-one Union Represented Employees entitled
                             27   to these payments.
                             28

                                DEBTORS
                             Case:      ’ MOTION
                                   19-30088      TO C
                                              Doc#    ONFIRM
                                                    392       INTERIM
                                                           Filed:     WAGE Entered:
                                                                  02/08/19  4       02/08/19 15:59:56               Page 4 of 7
                                ORDER
                              1   IV.    RELIEF REQUESTED
                              2                  Although the Employee Wage Order itself does not limit the payment of prepetition
                              3   Compensation Obligations to the $12,850 cap, out of an abundance of caution and because of the
                              4   representation made in the Employee Wage Motion and at the initial hearing on the Employee Wage
                              5   Motion, the Debtors seek authority to pay the Employees the balance of the Outstanding Compensation
                              6   owed to them with respect to their customary and expected compensation.
                              7                  In addition, the Debtors seek authority to pay the Additional Relocation Payments to the
                              8   extent any such payments represent prepetition obligations.
                              9   V.     BASIS FOR RELIEF REQUESTED
                             10                  The Employee Wage Motion sets forth in detail the legal bases that support the relief
                             11   requested herein and the Debtors incorporate the same into this Motion. The Outstanding Compensation
                             12   owed to the Employees is very important to meeting their day to day expenses and other needs and
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   constitutes normal and customary earned wages. As a result of the commencement of these Chapter 11
      767 Fifth Avenue




                             14   Cases, certain of their compensation checks were dishonored because, although they were issued in the
                             15   normal course prior to the Petition Date, they were not presented timely as a result of, in certain instances,
                             16   the Employees dealing with the exigencies of their job responsibilities.
                             17                  The Additional Relocation Payments also are an expected and integral part of the Union
                             18   Represented Employees’ compensation arrangements and were negotiated and agreed to with the Unions
                             19   to address cost savings in connection with certain consolidations. The Additional Relocation Payments

                             20   were negotiated at arms’ length with the Unions and are required to be made pursuant to the collective
                             21   bargaining agreements and other related agreements.
                             22                  The Debtors believe that under these circumstances, it is warranted and appropriate to
                             23   pay the Outstanding Compensation and Additional Relocation Payments due to, among other things, the
                             24   ongoing services the Employees provide and the relative modest amounts involved on an aggregate basis.
                             25   The Debtors believe that the relief requested herein is entirely consistent with the relief granted in the
                             26   Employee Wage Order and will promote Employee morale and avoid an undue hardship being imposed
                             27   on the Employees.
                             28

                                DEBTORS
                             Case:      ’ MOTION
                                   19-30088      TO C
                                              Doc#    ONFIRM
                                                    392       INTERIM
                                                           Filed:     WAGE Entered:
                                                                  02/08/19  5       02/08/19 15:59:56                   Page 5 of 7
                                ORDER
                              1   VI.    RESERVATION OF RIGHTS
                              2                  Nothing contained herein is intended to be or shall be construed as (i) an admission as to
                              3   the validity of any claim against the Debtors, (ii) a waiver of the Debtors’ or any appropriate party in
                              4   interest’s rights to dispute any claim, or (iii) an approval or assumption of any agreement, contract,
                              5   program, policy, or lease under section 365 of the Bankruptcy Code. Likewise, if the Court grants the
                              6   relief sought herein, any payment made pursuant to the Court’s Order is not intended to be and should
                              7   not be construed as an admission to the validity of any claim or a waiver of the Debtors’ rights to dispute
                              8   such claim subsequently.
                              9   VII.   IMMEDIATE ENTRY OF AN ORDER PURSUANT TO BANKRUPTCY RULE 6003
                             10                  Bankruptcy Rule 6003 provides that, to the extent relief is necessary to avoid immediate
                             11   and irreparable harm, a Bankruptcy Court may issue an order granting “a motion to use, sell, lease, or
                             12
                                  otherwise incur an obligation regarding property of the estate, including a motion to pay all or part of a
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13
                                  claim that arose before the filing of the petition” before twenty-one (21) days after filing of the
      767 Fifth Avenue




                             14
                                  petition. As set forth above, in the Employee Wage Motion, and in the Wells Declaration, the Debtors
                             15

                             16   cannot risk the damage to their businesses, and the potential disruption to their ability to provide

                             17   essential utilities to 16 million Californians, that would follow any decline in morale and the resulting

                             18   attrition that likely would occur if the Debtors fail to pay the Personnel their compensation and other
                             19   benefits. Accordingly, the Debtors have satisfied the requirements for immediate entry of an order
                             20
                                  granting the relief requested herein pursuant to Bankruptcy Rule 6003.
                             21
                                  VIII. REQUEST FOR BANKRUPTCY RULE 6004 WAIVERS
                             22
                                                 The Debtors request a waiver of the notice requirements under Bankruptcy Rule 6004(a)
                             23
                                  and any stay of the order granting the relief requested herein pursuant to Bankruptcy Rule 6004(h). As
                             24
                                  explained in the Employee Wage Motion, the relief requested herein is necessary to avoid immediate
                             25
                                  and irreparable harm to the Debtors. Accordingly, ample cause exists to justify the waiver of the notice
                             26
                                  requirements under Bankruptcy Rule 6004(a) and the fourteen-day stay imposed by Bankruptcy Rule
                             27
                                  6004(h), to the extent such notice requirements and stay apply.
                             28

                                DEBTORS
                             Case:      ’ MOTION
                                   19-30088      TO C
                                              Doc#    ONFIRM
                                                    392       INTERIM
                                                           Filed:     WAGE Entered:
                                                                  02/08/19  6       02/08/19 15:59:56                  Page 6 of 7
                                ORDER
                              1   IX.    NOTICE
                              2                  Notice of this Motion will be provided to (i) the Office of the United States Trustee for
                              3   Region 17 (Attn: James L. Snyder, Esq. and Timothy Laffredi, Esq.); (ii) the Debtors’ fifty (50) largest
                              4   unsecured creditors on a consolidated basis; (iii) the Securities and Exchange Commission; (iv) the
                              5   Internal Revenue Service; (v) the Office of the California Attorney General; (vi) the California Public
                              6   Utilities Commission; (vii) the Nuclear Regulatory Commission; (viii) the Federal Energy Regulatory
                              7   Commission; (ix) the Office of the United States Attorney for the Northern District of California; (x)
                              8   counsel for the agent under the Debtors’ debtor in possession financing facilities; (xi) the Banks; and
                              9   (xii) those persons who have formally appeared in these Chapter 11 Cases and requested service pursuant
                             10   to Bankruptcy Rule 2002. Based on the urgency of the circumstances surrounding this Motion and the
                             11   nature of the relief requested herein, the Debtors respectfully submit that no further notice is required.
                             12                  No previous request for the relief sought herein has been made by the Debtors to this or
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   any other court, except as set forth in the Employee Wage Motion.
      767 Fifth Avenue




                             14          WHEREFORE the Debtors respectfully request entry of an order granting the relief requested
                             15   herein and such other and further relief as the Court may deem just and appropriate.
                             16

                             17   Dated: February 8, 2019
                                                                                        WEIL, GOTSHAL & MANGES LLP
                             18
                                                                                        KELLER & BENVENUTTI LLP
                             19

                             20                                                         By:     /s/ Tobias S. Keller____________
                                                                                                Tobias S. Keller
                             21
                                                                                        Proposed Attorneys for Debtors
                             22                                                         and Debtors in Possession
                             23

                             24

                             25

                             26

                             27

                             28

                                DEBTORS
                             Case:      ’ MOTION
                                   19-30088      TO C
                                              Doc#    ONFIRM
                                                    392       INTERIM
                                                           Filed:     WAGE Entered:
                                                                  02/08/19  7       02/08/19 15:59:56                  Page 7 of 7
                                ORDER
